     Case 2:21-cv-10155-JEL-KGA ECF No. 1, PageID.1 Filed 01/22/21 Page 1 of 6



                           UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF MICHIGAN

JOY GORDON

        Plaintiff,                                Case No.

vs

THE UNITED STATES;
UNITED STATES POSTAL SERVICE

        Defendants.

BRIAN E. MUAWAD (P41209)
Attorney for Plaintiff
22330 Greater Mack
St. Clair Shores, MI 48080
(586) 778-8570
Fax: (586) 778-6633




                                    COMPLAINT

        Joy Gordon, Plaintiff, by and through her attorney, Brian E. Muawad, now comes

before this Court and complain of the United States Government as follows:

     1. Plaintiff at all times mentioned was and now is a citizen of the United States,

        domiciled and residing at: 24534 Tallman, Wayne, Michigan 48089, Wayne

        County, which is in the Eastern District of Michigan.

     2. The claims here are brought against the United States pursuant to the Federal

        Tort Claims Act (28 U.S.C. §2671, et seq., 28 U.S.C. §2401(b) & 28 U.S.C.

        §1346(b)(1)), for money damages as compensation for Plaintiffs personal injuries

        that were caused by the negligent and wrongful acts and omissions of employees
                                             1
Case 2:21-cv-10155-JEL-KGA ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 6



   of the United States Government and/or the United States Postal Service while

   acting within the scope of their offices and employment, under circumstances

   where the United States, if a private person, would be liable to Plaintiff in

   accordance with the laws of the State of Michigan.

3. The jurisdiction of this court is based on the Federal Tort Claims Act, 28 U.S.C.

   §2671, et seq., 28 U.S.C. §2401(b) & 28 U.S.C. §1346(b)(1).

4. This suit has been timely filed, in that Plaintiff timely served notice of her claim on

   the United States Postal Service on January 3, 2020. The United States Postal

   Service refused to accept legal liability for the damages and fully denied or has

   otherwise failed to respond.

                                 Count I
            Claim for Tort Liability for Non-Economic Loss

                EVENTS FORMING THE BASIS OF THE CLAIMS

5. That on or about, January 22, 2019, Plaintiff, Joy Gordon, walked into the Grosse

   Pointe Farms Post Office located at: 18640 Mack Avenue, Grosse Pointe Farms,

   Michigan 48239; while traversing in the lobby, was caused to slip and fall on a

   clear wet substance, believed to be soapy water.

6. That the United States Postal Service was the entity responsible for maintaining

   the lobby floor, so people or customers such as Plaintiff are able to walk freely

   and safely without worry of slipping and falling, so as to conduct postal service

   business in a safe and reasonable manner.




                                          2
Case 2:21-cv-10155-JEL-KGA ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 6



                                   Negligence

7. That the United States and/or the United States Postal Service owed a duty to

   Plaintiff to maintain its floors so as to be free free wetness so postal customers

   may conduct their business in a safe, secure, and reasonable manner.

8. On said date at said time, a hazardous and dangerous condition existed on the

premises of the Defendant, to wit: a clear substance on the floor believed to be

soapy water, which was caused to be in existence as the result of the negligence of

the Defendant; the clear substance, was not readily apparent upon casual

inspection, and was unreasonably dangerous and effectively unavoidable.

9. Notwithstanding such duties the United States and/or the United States Postal

   Service (“USPS”) did violate the following:

         A.    After knowing of the dangerous and hazardous conditions existing
         on Defendant USPS’s premises, Defendant failed to correct same and/or
         warn of the dangerous conditions.

         B.     Failed to make reasonable and proper inspections for dangerous
         and/or hazardous conditions existing on Defendant USPS’s premises.

         C.    Failed to repair and/or correct and/or warn of any hazardous and/or
         dangerous conditions, of which the Defendant, its agents, servants and/or
         employees had knowledge, or should have had knowledge, by a
         reasonable and proper inspection.

         D.    Failed to instruct all of its agents, servants and or employees on the
         proper care and maintenance of its premises, and/or in the reporting of
         dangerous and/or hazardous conditions on Defendant USPS’s premises.

         E.     Failed to provide rules, procedures and/or provide for periodic
         safety inspections for the discovery and/or correction of dangerous and
         hazardous conditions on Defendant USPS’s premises.

         F.   Failed to provide a safe and suitable place for those who
         encountered Defendant USPS’s premises to walk safely.
                                        3
Case 2:21-cv-10155-JEL-KGA ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 6




          G.     Failed to construct the premises in a manner suitable and safe
          under the circumstances.

          H.     Failed to obtain and provide the adequate and proper maintenance
          and inspection of Defendant USPS’s premises so that same would be in a
          reasonably safe condition for Defendant's invitees and all others who
          encountered Defendant USPS’s premises.

          I.     Failed to obtain and provide for the adequate and proper
          maintenance and inspection of Defendant US{PS’s premises so that
          conditions would be readily apparent to invitees and/or tenants upon
          casual inspection and would be readily apparent to all others who
          encountered Defendant USPS’s premises.

          J.     Failed to observe all the duties of care imposed upon Defendants
                 by the statutes of the State of Michigan, Ordinances of the City in
                 which Defendant USPS’s premises are located and the common
                 law in such case made and provided.

          K.     Others to be determined as discovery reveals.


                             Damages to Plaintiff

10. That as a direct and proximate result of the negligent and/or grossly negligent

   acts and/or omissions of the United States and/or the United States Postal

   Service, Plaintiff slipped and fell on a clear substance, believed to be soapy

   water, while traversing in the lobby of the Grosse Pointe Post Office causing her

   injury, including but not limited to: right arm, neck, right side ribs, head and neck;

   and other related disabilities and suffering serious and painful bodily function and

   permanent and serious disfigurement.

11. That as a direct and proximate result of the negligence of the United States

   and/or the United States Postal Service, Plaintiff was caused to suffer severe

   shock as well as physical and mental pain as a result of her fall, all of which
                                         4
    Case 2:21-cv-10155-JEL-KGA ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 6



         caused injuries and damages to various parts of her body described

         hereinbefore, or in the alternative, or in addition, an aggravation of a pre- existing

         condition and/or in addition, or in the alternative, injuries to latent or unknown

         pre-existing conditions.

   12. That Plaintiff alleges all of the foregoing injuries, loss and conditions are painful,

         humiliating continuing and permanent.

   13. That as a direct and proximate result of the negligence of the United States

         and/or the United States Postal Service, Plaintiff will be forced in the future to

         undergo medical treatment and has incurred hospital, medical and drug

         expenses, and loss of wages and will incur, hospital, medical and drug expenses

         and loss of wages in the future.

   14. That the Plaintiff’s social and recreational life were and will be in the future

         permanently reduced.

                                       PRAYER FOR RELIEF

   15.      WHEREFORE, Plaintiff requests this Court to award compensatory damages

against the United States of America under any applicable statute, recovery of all costs

and attorney’s fees incurred by Plaintiff, together with such further and additional relief

at law or in equity that this Court may deem appropriate or proper.

                                                Respectfully submitted,



                                              By: /s/Brian E. Muawad
                                               BRIAN E. MUAWAD (P 41209)
                                               Attorney for Plaintiff

DATED: January 22, 2021
                                               5
Case 2:21-cv-10155-JEL-KGA ECF No. 1, PageID.6 Filed 01/22/21 Page 6 of 6




                                  6
